DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiang et al  (US 9674632 B2).
As per claim 1, Xiang discloses a sound spatialisation method (100) including: 
a step of determining (via stage 27 in fig. 3) digital processing parameters (SHC from stage 27) to be applied to sound signals (the rendered speaker feeds 28) to be broadcast by a set of at least two loudspeakers (the speaker feeds 35 are to be broadcast by loudspeakers because they are speaker feeds) in order to reproduce a virtual sound source (VS) at a desired position (para. 36: binaural audio renderer 34 convolves SHCs 27′ with BRIR filters 37 corresponding to the virtual loudspeakers, then accumulates (i.e., sums) the resulting convolutions to render the sound field defined by SHCs 27′ for output as speaker feeds 35.);
 a step of restoring (as per para. 36) sound signals by the loudspeakers during which the digital processing parameters (output of 27’) are applied to the sound signals 33a, 33b in fig. 3; 
said sound spatialisation method being characterised in that it includes moreover: 
a step (101) of defining a trajectory (T) defined by a set of N points (P1,...,PN), with two consecutive points of said trajectory being connected together by a curve (the direction dependent segments of para. 76 define a trajectory/direction defined within a spherical coordinate system, where a spherical coordinate system is comprised of a set of points about a sphere, where said points are connected by a curve because the coordinate system is spherical as per the spherical model cited in para. 14); 
- a step of positioning during which the desired position of the virtual sound source (VS) is defined on said trajectory (the location coordinates as applied to the audio objects is defined in a direction defined via the spherical models in the spherical coordinate space as per fig. 2 and para. 21).

As per claim 2, Sound spatialisation method (100) according to claim 1 characterised in that the trajectory has the shape of a broken line, with the curves connecting the points being segments (the trajectory/direction only exists at the points that are actually defined by the coordinate system as used by the digital system in fig. 3, as such , based on the particular resolution, the direction/trajectory only exists in the shape of a broken line, further, where the curves between points in the spherical coordinate system are segments).

As per claim 4, Sound spatialisation method (100) according to any preceeding claim 1 characterised in that:
 the positioning of the virtual sound source (VS) along the trajectory (T) is carried out manually by an operator (the positioning and direction of the sources/objects as per the claim 1 rejection are set manually by an operator/creator as an editing process as per para. 30 via editing system 30).

As per claim 8, the claim 1 rejection discloses a device for implementing the sound spatialisation method according to any preceeding claim 1, said device being characterised in that it includes: 
means for defining a trajectory (T) (the system of fig. 3 as per the claim 1 rejection); 
means for determining a desired position of a virtual sound source (VS) on said trajectory (the system of fig. 3 as per the claim 1 rejection); 
means for determining digital processing parameters to be applied to sound signals to be broadcast by a set of at least two loudspeakers in order to produce a virtual sound source (VS) at a desired position (the system of fig. 3 as per the claim 1 rejection); 
means for applying the digital processing parameters to the sound signals(the system of fig. 3 as per the claim 1 rejection); - 
means for restoring the sound signals to which the digital processing parameters have been applied (the system of fig. 3 as per the claim 1 rejection).

Allowable Subject Matter

Claims 3,5-7 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
September 29, 2022